*666On Petition for a Rehearing.
Hackney, J.
We are met with an earnest and able petition for a rehearing in this case, and have given the argument of counsel our careful consideration.
Counsel assume that because of our conclusion that interrogatory numbered one was sustained by the evidence, we held the evidence sufficient to establish the firing of appellee’s mill by locomotive 163. By no means do we desire to be so understood; on the contrary there was conflict in the evidence as to whether that locomotive fired the mill or that the fire had originated upon the premises. If it had been our privilege to weigh the evidence, we might have found it difficult to adopt the view that the fire did not originate upon the premises. By that interrogatory and the answer of the jury, we understood, as we now understand, that the locomotive, described generally and without number in the complaint, was numbered 163. The inquiry was as to the-identity of the locomotive, which it was alleged had fired the mill, and not as to whether that locomotive had fired the mill.
There was much evidence of the character of locomotives in general which had, for months before the»occurrence in question, been in use by the appellant, and particularly as to the size, character, and height of the-sparks emitted from them, but it was finally settled that 163, if any, was the locomotive that must have fired the mill. But two witnesses testified to seeing that locomotive pass the vicinity of the mill. One said that the-sparks emitted were, in size, from "the little end of your finger up to the size of a pea,” and that they would go and keep alive about twenty-five feet from the flue. As there was no claim by this witness that such sparks were thrown from the track or to any consider*667able height, we attached no importance to his evidence, the size of the sparks not varying from the sizes of the regulation meshes, namely, “3 by 3, that is three wires and three openings to the inch,” about “a quarter of an inch,” or the size of “the end of a pencil.” The other of said two witnesses testified that the sparks were thrown twenty or thirty feet high, and looked the size of corn grains, and that there was no wind, but the air was heavy enough to carry the smoke. The evidence of this witness, and not that of the former or of those who testified concerning other locomotives and occasions, may be considered in connection with the evidence of McKenzie and Brumennyer as to the elevation to which sparks would ascend with a given speed of the locomotive, and the distance they would be thrown from the track. McKenzie testified that “if the train was running slowly and the sparks got up twenty-five feet, I think the wind would affect them, but, at eighteen miles an hour, I don’t think the sparks would go over four feet above the top of the stack, if that.” He testified further that if sparks the size of a grain of corn or of a pea were thrown “fully fifty feet away from the track” he would say there was something wrong with the spark arrester or the management of the engine. These two facts are urged, in connection with the evidence that sparks were thrown “twenty or thirty feet high,” as disclosing, prima facie that there was negligence in maintaining a defective spark arrester or as authorizing the answer to interrogatory numbered thirteen. The first of said facts raises conflict as to the height to which sparks ascended, and not as to the size of such sparks nor as to their having been carried from the track or upon the premises of the appellee. The second of said facts was a conclusion from no hypothesis within any of the evidence in the case, as no witness had testified that *668sparks had been thrown fifty feet or any other distance from the track.
The witness Brumennyer testified that if sparks the size of a grain of corn or a pea were thrown “40 or 50 feet in the air there would be something wrong with the spark arrester.” Of this fact we may say, as was said of the like conclusion by the witness McKenzie, it is not within the hypothesis of the evidence of the witness who testified to the height to which sparks were thrown by the locomotive in question. Upon these false hypotheses appellee’s learned counsel build, as probably did the jury, the conclusion that “the sparks emitted were too large, ’ ’ and that there was ‘ ‘a break in the netting. ’ ’ This false conclusion can not be accepted as raising a conflict with the positive evidence that the spark arrester was not defective.
It is urged now, for the first time, as in conflict with our holding, and in support of the verdict that the fact, testified to by one witness, that it was difficult to remove the netting because it was set in bars which were bolted to the stack by five dozen bolts and that such bars were corroded, as he determined from the presence of cinders on top of the netting, proved that there was an imperfection in the netting. The fact that the bars, which were claimed to be corroded, were not the wires which constituted the netting is manifest, both from inquiries by appellee’s counsel and by the answers of the witness. It is also manifest that any difficulty attending the removal of netting is no evidence of the imperfection of the netting. If, as we assume, the bars but supported the netting, we are unable to determine how the fact of their having been corroded permitted sparks larger than the regulation mesh to escape through the netting, and it would certainly not uphold the theory that there was a break in the netting. We are equally at a loss to know, *669from the evidence, how the presence of cinders upon the netting authorized the conclusion of the witness that the bars were corroded. Nor can we presume, as appellee’s counsel argue, that the cinders upon the netting would, if they had passed out through the regulation meshes, have been shaken back through the netting by the violence of the locomotive in moving. Such presumption would not alone involve size and form, but would stand upon the supposition that such cinders had been carried a considerable distance with such violence as to shake them back.
Filed Oct. 17, 1894.
It can not be forgotten that the burden of the issue of defective appliances rested upon the appellee, and that such burden could not be discharged by merely suggesting possibilities or raising vague doubts, from which reasonable and probable inferences of fact could not legitimately be drawn in contradiction of the positive and unequivocal evidence that no defects existed.
No one claimed and no evidence authorized the inference that “too many sparks were emitted.” No evidence was given that sparks as large as a grain of corn could not have passed through a regulation mesh. No evidence was given that the netting was broken, and the conclusions of the jury, as answered to the thirteenth interrogatory, have no support, but stand upon unjustifiable inferences and upon unwarranted hypotheses. We did not hold and do not now hold, as counsel suggest, that the mere failure of proof to support an answer to an interrogatory requires reversal, but in this case it is held that a fact, found by the special answers, being indispensable to the support of the general verdict but not being supported by the evidence, establishes the weakness of the general verdict and requires its overthrow.
The petition is overruled.